1
2                                                                     5/21/2019

3                                                                      CW

4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   MARY ANN HARGRAVE                       )   Case No.: 5:18-cv-01393-SK
     ALOMAJA,                                )
12                                           )   ORDER AWARDING EQUAL
                 Plaintiff,                  )   ACCESS TO JUSTICE ACT
13                                           )   ATTORNEY FEES AND EXPENSES
           vs.                               )   PURSUANT TO 28 U.S.C. § 2412(d)
14                                           )   AND COSTS PURSUANT TO 28
     NANCY A. BERRYHILL, Acting              )   U.S.C. § 1920
15   Commissioner of Social Security,        )
                                             )
16               Defendant                   )
                                             )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $4,300.00 as
21   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
22   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
23   DATE: May 21, 2019
24
25                            ___________________________________
                              THE HONORABLE STEVE KIM
26                            UNITED STATES MAGISTRATE JUDGE

                                             -1-
